Title: James Madison to Joseph C. Cabell, 5 October 1831
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir 
                            
                            
                                
                                    Montpr
                                
                                 Ocr. 5. 1831
                            
                        
                        Among my letters from Judge Pendleton is one  which relates to the Judicial Bill, as then before the Senate
                            of the U. S. A copy of it had been sent to him by R. H. Lee with a request of his observations on it, and a Copy of these
                            enclosed by Mr P in his letter to me. It is remarkable that altho’ the observations are numerous, and descend to minute
                            criticisms none of them touch the <>th Section, which gives to the Supreme Court of the U. S. its controuling
                            juris[d]iction over the State Judiciaries. In the letter of Mr P to me inclosing his observations it appears that he wd.
                            have preferred to the plans of the Bill, a Federal use of the State Courts, with an appeal from
                            the Supreme Courts of the States, to the Supreme Court of the U. S. Wishing to learn, what he
                            had said in his answer to R. H. Lee, enclosing his observations, I requested a friend intimate with Mr. Ludwell Lee, to
                            make the enquiry. From the answer to this request, I find that the Letters from Mr. P. to R. H. Lee, had all passed into
                            the hands of his grandson R H Lee, who had finally deposited them in the University of Virginia. Should you have an early
                            occasion to visit Charlottesville, I will ask the favor of you to examine that particular letter; and let me know how far
                            it corroborates the view taken of his subject, in the letter to me. You are aware of the weight of the opinion of Mr. P. and
                            its value if opposed to the Nullifying power of a State, thro’ its judiciary department. I find that since Col.
                            Taylors authority is in print, for the ultimate Jurisdiction of the Supreme Ct. of the U. S over the boundary between the
                            U. S & State Should you not be likely to have an early call towards the University, be so good as to let me know
                            it, and I will transfer the task requested of you to some one on the Spot.
                        Hoping this will find your health restored, I offer my best wishes for its continuance, & for every
                            other happiness. My own health is still under the invasion of Rheumatism—With Cordial esteem.
                        
                            
                                J. M.
                            
                        
                    